feb one department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u t l legend state a employer m group b employees plan x plan y proposed ordinance b proposed ordinance c arrangement d this letter is in response to a ruling_request dated date as supplemented by correspondence dated date date date date date and date which was submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x and plan y the following facts and representations have been submitted employer m is a municipal corporation organized and operated in accordance with title of state a's revised statutes employer m established plan x and plan y for the benefit of the group employees you represent that plan x and plan y are defined benefit plans and are qualified under sec_401 of the code plan x and plan y have achieved full actuarial funding as certified by an independent actuary for both plans employer m and group b employees’ contributions to both plan x and plan y ceased upon achieving actuarial full funding group b employee contributions to plan x and plan y were mandatory pre-tax contributions pursuant to sec_414 of the code the only continuing employee contributions to plan x and plan y are made by group b employees who participate in arrangement d plan x and plan y were amended in to add arrangement d provisions you represent that the internal_revenue_service has issued favorable determination letters for both plan x and plan y as amended by the arrangement d provisions to participate in arrangement d a group b employee must sign an irrevocable election which remains in effect until the group b employee terminates employment covered under either plan x or plan y participation in the arrangement d feature of both plans allows an eligible group employee to elect in lieu of immediate termination of employment and receipt of a retirement benefit to continue employment for a specified period of time and have the group b employee's contributions and benefits from either plan x or plan y paid into an arrangement d account which is a part of both plans although both plan x and plan y have stopped accepting employer contributions due to their fully funded status plan x and plan y require current arrangement d participants to continue making such employee contributions employer m now proposes to permit group b employees who enter arrangement d in the future to elect whether they will make pre-tax contributions to plan x or plan y employer m intends to amend section g of plan x and section g of plan y to allow a group b employee who elects to enter arrangement d after a specified date an opportunity to also make a one-time irrevocable election at the time the group b employee elects to participate in arrangement d to make no contributions pursuant to the arrangement d provisions or to make pre-tax contributions pursuant to the arrangement d provisions at the group b employee contribution rate each plan x and plan y required before those plans became fully funded a group b employee who elects to not make employee contributions pursuant to the arrangement d provisions would upon becoming a participant in such arrangement still have plan x or plan y benefits paid into the arrangement d account proposed ordinance b as it relates to plan x and proposed ordinance c as it relates to plan y in pertinent part provide that notwithstanding the termination of employer m and group b employee contributions to plan x and plan y group b employee contributions to the arrangement d accounts shall continue in accordance with the arrangement d provisions as added to plan x and plan y in for group b employees who enter arrangement d before the later of date or the effective date of proposed ordinance b or proposed ordinance c group b employees who enter arrangement d on or after the later of date or the effective date of proposed ordinance b or proposed ordinance c shall be subject_to the following rules a group b employee who elects to participate in arrangement d may elect not to make group b employee contributions to arrangement d a group b employee's election not to make member contributions to arrangement d must be irrevocable and must be made before the group b employee begins participation in arrangement d ‘ group b employee contributions shall be picked up by employer m and deducted from the pay of the contributing group employee as salary reduction contributions and paid_by employer m to plan x or plan y although designated as employee contributions these member contributions to arrangement d are being paid_by employer m in lieu of contributions by the group b employee and once the contributions begin the group b employee is not given the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to either plan x or plan y based on the aforementioned facts the following rulings are requested that group b employee contributions made through payroll deductions pursuant to either proposed ordinance b and proposed ordinance c will be treated as employer contributions picked up by employer m within the meaning of sec_414 of the code for federal_income_tax purposes ‘2 that such picked up contributions will not constitute wages under sec_3401 of the code from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date thus the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code in this case proposed ordinance b as it relates to plan x and proposed ordinance c as it relates to plan y satisfy the criteria set forth in revenue rulings and by providing that group b employee contributions that are picked up by employer m and deducted from the pay of a contributing group b employee as a salary_reduction_contribution although designated as employee contributions such contributions made pursuant to arrangement d are being paid_by employer m in lieu of the group b employee proposed ordinance b and proposed ordinance c further provide that once the contributions begin the group b employee does not have the option of choosing to receive the contributed amounts directly instead of having such contributions paid_by employer m to the arrangement d account in either plan x or plan y therefore with respect to ruling_request one we conclude that group b employee contributions made in accordance with proposed ordinance b and proposed ordinance c will be treated as employer contributions picked up by employer m within the meaning of sec_414 for federal_income_tax purposes these contributions pick up in accordance with the abovementioned proposed ordinances will not be includible in the gross_income of the group b employee until such time as the amounts contributed are distributed from either plan x or plan y to the extent that these amounts represent contributions made by employer m these amounts will be includible in the gross_income of the group b employees or their beneficiaries in the year in which such amounts are distributed to the extent that they represent amounts contributed by employer m with respect to ruling_request two since we have determined that the picked up contributions made pursuant to proposed ordinance b and proposed ordinance c are to be treated as employer contributions we conclude that these contributions are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required in the taxable_year in which they are contributed either plan x or plan y these rulings apply only if the effective date for the commencement of any proposed pick up is not earlier than the later of the date proposed ordinance b and proposed ordinance c are adopted or the date they are put into effect these ruling are based upon proposed ordinance b and proposed ordinance c as submitted with your letter dated date tn accordance with revrul_87_10 this ruling does not apply to any contribution to the extent that it relates to compensation earned before the later of the effective date of the relevant proposed ordinances or the date the proposed ordinances are put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 these rulings are directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent these rulings express no opinion as to the impact of these proposed transactions upon the qualified nor the continuing qualified status of plan x and plan y these rulings are based on the assumption that plan x and plan y will be qualified under sec_401 of the code at all relevant times a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have any questions regarding this letter you may contact t ep ra t at sincerely yours signed joyor b plotd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of this letter deleted copy notice cc
